          Case 9:20-cr-00030-DLC Document 44 Filed 12/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                               CR 20–30–M–DLC

                      Plaintiff,

         vs.                                                   ORDER

 ALAN JOHN JOSCUM,

                      Defendant.


        Before the Court is the Government’s Unopposed Motion to Dismiss

without Prejudice. (Doc. 43.) The Government seeks to dismiss the Superseding

Indictment without prejudice under Federal Rule of Criminal Procedure 48(a).

(Id.)

        Rule 48(a) permits the Government to dismiss an indictment with leave of

court. Fed. R. Crim. P. 48(a). In approving the dismissal, a court’s job is to ensure

that the dismissal is not sought as a form or “prosecutorial harassment, e.g.,

charging, dismissing, and recharging . . . over the defendant’s objection,” or for

some other improper purpose. United States v. Weber, 721 F.2d 266, 268 (9th Cir.

1983) (quoting Rinaldi v. United States, 434 U.S. 22, 29 n.15 (1977)).
        Case 9:20-cr-00030-DLC Document 44 Filed 12/04/20 Page 2 of 2



      Here, the Government seeks dismissal with Defendant’s full cooperation

(see Doc. 43 at 1), and there is no indication of any design to harass or prejudice

the Defendant. Accordingly,

      IT IS ORDERED that the Government’s Motion (Doc. 43) is GRANTED.

The Superseding Indictment (Doc. 32) is DISMISSED without prejudice.

      IT IS FURTHER ORDERED that the trial currently set on February 1, 2021

is VACATED.

      DATED this 4th day of December, 2020.
